DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-44 are pending in the instant application. 

Priority
The instant application is a 371 of PCT/EP2019/058671 filed on 04/05/2019 which claims priority to Foreign Patent Application no. GB1806045.9 filed on 04/12/2018.

Claim Interpretation
The examiner notes that claims 21-23, 31, 33, and 40 are considered improperly multiply dependent. The claims noted comprise references to two sets of claims to different features not in the alternative. As the claims are not proper, they will not be treated on the merits and are not included in this restriction requirement. For more information on improper multiple dependency, see MPEP section 608.01(n).

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, 24, 38-39, and 41-42, drawn to a lid for an ostomy implant.
Group II, claims 16-20, 25-29,, drawn to a connector for connection to an ostomy implant or to a lid for an ostomy implant.
Group III, claims 30, 32,, drawn to a method of evacuating a stoma.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a lid for an ostomy implant, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent no. 4,634,421 to Hegemann (pg. 3 lines 26-29; 24 detachable valve cover, 10 ostomy valve), P.G. Pub. no. US2012/0245535 to Jacobsson (pg. 16 lines 32-34, pg. 17 lines 4-5; 22 detachable closure device, 34 ostomy implant), Foreign Patent no. WO2006/046210 to Axelsson (pg. 3 lines 19-33; 3 ostomy implant, 4 detachable lid). It is known in the art to use a lid for selectively closing an ostomy implant; therefore, this feature cannot be regarded as special per an a posteriori analysis of unity of invention. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I: lid for an ostomy implant
Species IA: Fig. 1-20 (lid with base 13 having middle part 13b with respective edge part 38) claims 1-15, 24, 38-39, and 41-42
Species IB: Fig. 1-12, 16-20, and 33 (alternative embodiment of base 13 referenced as 13’ having middle part 13b’ with respective edge part 38’) claims 1-15, 24, 38-39, and 41-42
Species IC: Fig. 1-12, 16-20, and 34 (alternative embodiment of base 13 referenced as 13’’ having middle part 13b’’ with respective edge part 38’’) claims 1-15, 24, 38-39, and 41-42

Group II: connector for connection to an ostomy implant or to a lid for an ostomy implant
Species IIA: Fig. 21-26 (substantially flat connector 50 comprised of inner 54 and outer 53 rings) claims 16-20, 25-29, and 43-44
Species IIB: Fig. 27-28 (connector 60 comprised of two planar halves 64a, 64b, each half comprising joining 64a’, 64b’ and connecting 64a’’,64b’’ ends, the connecting ends 64a’’, 64b’’ comprising a pair of opening arms 67a, 67b) claims 16-20, 25-29, and 43-44
Species IIC: Fig. 29-30 connector (connector 70 comprised of two planar halves 74a,74b, each half comprising joining 74a’, 74b’ and connecting 74a’’, 74b’’ ends, the connecting ends 74a’’, 74b’’ comprising projecting members 76a, 76b for placement of elastic bands to keep the connector closed) claims 16-20, 25-29, and 43-44
Species IID: Fig. 31-32 connector (connector 80 comprised of first and second planar, overlapping, interlocking ring parts 84a, 84b, each ring part 84a, 84b comprising inner 84a’, 84b’ and outer 84a’’, 84b’’ rings) claims 16-20, 25-29, and 43-44

Figures 1-3 are considered to be generic to all species, because they disclose an ostomy implant  for use with any of the embodiments. 
Figures 4-12 and 16-20 are considered to be generic to Group I, because they disclose components of the lid for an ostomy implant. 

Applicant is required, in reply to this action, to elect a single species from each group to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Group I: Claim 1, Group II: Claim 16.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                      

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781